BAKER, P. J.
Heard on motion of respondent for modification of decree relating to custody of children.
In this case the parties were divorced some time ago and a final decree has been entered. There are two minor children of the parties, both boys and both still quite young. After the hearing of the case on its merits, the respondent was given custody of the two children but at that time neither parent had a home nor was able personally to care for them. After considerable discussion the children were placed in a private home in East Providence where they have since remained, both parties having free access to them at reasonable times. The respondent is now boarding in the City of Pawtucket and is in a position to have the children live in the same house in which he is. Unfortunately some friction has recently developed between the respondent and the person in whose house the children now are.
For plaintiff: William A. Heathman.
For defendant: McGovern & Slat-tery.
The Court has seen and heard testify the woman with whom the respondent is now boarding and in whose house he desires to have the children live. She is a widow of middle age who herself has brought up a daughter and on the whole impressed the Court favorably. It apparently would be as convenient for the petitioner to visit the children in Pawtucket as for her to see them in the place where they now are. The welfare of the children themselves is the chief thing to be considered. There is no question but what they have been well cared for in the home in East Providence but the Court is inclined to believe that in this regard there would be little or no difference if they lived in Paw-tucket.
After giving the matter careful consideration the Court has decided to grant the respondent’s motion to have the children taken from the home in East Providence to the home in Paw-tucket. A decree may be entered fixing the date when this shall be done and providing the petitioner ample opportunity to visit and see the children.